AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                       UNITED              STA~ES
                                                              i
                                                                  DISTRICT COURT ON '/teofti:i Nf;>
                                                                                   P®ter A. Moore, Jr., Clerk
                                                                  : for the                           US District Court
                                                       Eastern Diitrict of North Carolina             Eastern District of NC


                   United States of America                              )
                                  v.                                     )
                                                                         )   Case No.         5:18-CR-519-D
                    Dominique Williams                                   )
                              Defendant                                  )

                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I - Eligibility for Detention

     Upon the

               ~tion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(l), or
               0 Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II- Findings ofFact.and Law as to Presumptions under§ 3142(e)

  0 A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
           0 (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(l ):
               O(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
               0 (b) an offense for which the maximum sentence is life imprisonment or death; or
               0 (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                  (21 U.S.C. §§ 951-971 ), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
               0 (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                  (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
               0 (e) any felony that is not otherwise a crime of violence but involves:
                  (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U .S.C. § 921 );
                  (iii) atiy other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
          0 (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)( 1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
           0 (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
           0 (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                      Page I of 3

                      Case 5:18-cr-00519-D Document 18 Filed 01/16/19 Page 1 of 3
AO 472 (Ro/. 09/16) Order of Detention Pending Trial

   li1( Rebuttable Presumption Arises Under 18 p.S.C. § 3142(e)(3) (narcotics,firearm, other offenses):   There is a
      rebuttable presumption that no condition or com~ination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the comrhunity because there is probable cause to believe that the defendant
      cornmitt~or more of the following offenseS:
          17{i) an offense for which a maximum ten~ of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508);
          0 (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
            0 (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
                or more is prescribed;
            0 (4) an offense under Chapter 77 bfTitle 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
              imprisonment of20 years or more is prescribed; or
            0 (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591,2241, 2242, 2244(a)(1), 2245,
               2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
               2260,2421,2422,2423, or2425.

   ~onclusions Regarding Applicability of Any Presumption Established Above
            ~endant has not introduced sufficient evidence to rebut the presumption above.
                OR

            0 The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                   Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because the Government has proven:


   ~rand convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

   0 By a preponderance of evidence that: no condition or combination of conditions of release will reasonably assure
      the defendant's appearance as required.

In addition to any findings made on t~e record at the hearing, the reasons for detention include the following:

        ~t of evidence against the defendant is strong
       Q"'S#'ct to lengthy period of incarceration if convicted
       liYP"rjpr'Criminal history
       r;;v(articipation in criminal activity while on probation, parole, or St:Ipervision
       0 History of violence or use of weapons
       0 History of alcohol or substance abuse
       0 Lack of stable employment
       0 Lack of stable residence
       0 Lack of financially responsible sureties
       0 Lack of significant community or family ties to this district

                                                                                                                    Page 2 of 3

                       Case 5:18-cr-00519-D Document 18 Filed 01/16/19 Page 2 of 3
AO 472 (Rev. 09/16) Order of Detention Pending Trial
                                                              I   .
        CJ Significant family or other ties outside the United States
                                                         I
        CJ Lack of legal status in the United States     ~
                                                         1
        CJ Subject to removal or deportation after servi ng any period of incarceration
                                                         I
        CJ Prior failure to appear in court as ordered        1




        CJ Prior attempt(s) to evade law enforcement !
                                                         I
        CJ Use of alias( es) or false documents
        CJ ~ground information unknown or unverified
        ~rior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or b@ing
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or bn request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:
                                                                      'UI1itedStlltes Magistrate Judge                       r




                                                                                                                     Page 3 of 3

                       Case 5:18-cr-00519-D Document 18 Filed 01/16/19 Page 3 of 3
